DETAILED ACTION

Claims 1-9 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based on the Applicant’s amendments to the claims rejected in the previous Office Action, and based on further search and consideration of the claims at issue, the present claims are deemed in condition for allowance. The claims at issue disclose methods and systems for converting data in a first communication protocol to data in a second communication protocol using a transformation device installed in a vehicle for over-the-air communications and updating a transform map based on whether an update to the signal conversion was detected. The claims have been amended to further teach a method comprising detecting for a novel signal from the first control device and/or the second control device, and in case where it is determined that either or both the detected novel signal does not match the predetermined criteria and at least one of the previous signals is being propagated through the network, the processor does not confirm with the user whether the first control device and/or the second control device was updated, and in case where the user confirms that the first control device and/or the second control device was updated, change a content of the transformation map. The prior art is silent with respect to these features.
The closest prior arts identified is as follow:

Rox et al. (WO 2020094346) invention relates to a data switching device and a data switching method for a vehicle, to a device and a method for a vehicle component of a vehicle, and to a computer program. The data switching device (10) comprises at least one interface (12), designed for communication with a first plurality (30) of vehicle components of the vehicle (100) and for communication with a second plurality (40) of vehicle components of the vehicle (100). The data switching device (10) also comprises a control module (14), designed for communication with the first plurality (30) of vehicle components of the vehicle on the basis of at least one first data format and with the second plurality of vehicle components (40) of the vehicle on the basis of at least one second data format. The control module (14) is designed to provide a communication interface for communication between the first plurality (30) of vehicle components and the second plurality (40) of vehicle components. The control module (14) is designed to provide access to first information of the first plurality (30) of vehicle components by providing second information for the second plurality (40) of vehicle components. The first information is based on the at least one first data format. The second information is based on the at least one second data format.

Poppe (US 20180365423): provides a method and a system for updating firmware, in which a device-specific authorization check for performing a firmware update is performed by the manufacturer, and in case of a successful authorization check a device-specific activation code for performing the firmware update is provided, and for this purpose an enabling device is provided on the manufacturer's side and an updating device connectable to a control device on the user's side. The improvement is that the safe and secure firmware update proceeds under the control and long-term archiving of the manufacturer.

Ujiie et al. (US 20170147812): provided is a fraud detection rule updating method enabling the updating of rules that serve as the basis for detecting malicious frames as necessary 

None of the prior art appear to disclose the features of the present invention as recited
above, which are key features for performing and obtaining LAN diagnostic test results as required by the invention. Therefore, modifying Rox-Poppe-Ujiie to reconfigure the system to such an extent to form the claimed invention would amount to impermissible hindsight reasoning when considered with the totality of the claimed features. For these reasons, in conjunction with the other limitations of the independent claims, put this application in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454